In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (M. Garson, J.), dated April 30, 2003, which, inter alia, granted the motion of defendant Roger C. Capozzi, Jr., to *504dismiss the complaint insofar as asserted against him as time-barred.
Ordered that the order is affirmed, with costs.
The Supreme Court correctly determined that the plaintiffs action was not subject to the seven-year statute of limitations for crime victims provided by CPLR 213-b (1). There was no causal connection between the plaintiff’s injuries and the defendant’s criminal conviction (see Koerick v Lotito, 262 AD2d 367 [1999]; Boice v Burnett, 245 AD2d 980 [1997]). Thus, this action is governed by, and barred by the expiration of, the three-year period of limitations set forth in CPLR 214 (5).
In light of our determination, we need not reach the plaintiffs remaining contentions. Ritter, J.P., S. Miller, Adams and Cozier, JJ., concur.